IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,545-01


EX PARTE JEREMY RAMONE BAILEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-0341X(A) IN THE 71ST JUDICIAL DISTRICT COURT

FROM HARRISON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to injury to a child
and was sentenced to ten years' imprisonment.  He did not appeal his conviction.
	Applicant contends, inter alia, that his  trial counsel rendered ineffective assistance because
counsel failed to investigate or present testimony from the complainant and her mother which would
have exonerated Applicant, but instead advised him to plead guilty.  Applicant provides statements
signed by the complainant indicating that she would have testified favorably for Applicant, but the
record does not indicate whether or not the contents of the statements were made known to the
defense prior to the entry of the plea.
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall provide Applicant's trial counsel with the opportunity to respond to Applicant's claim of
ineffective assistance of counsel.  The trial court may use any means set out in Tex. Code Crim.
Proc. art. 11.07, § 3(d).  In the appropriate case, the trial court may rely on its personal recollection. 
Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact as to whether the complainant and/ or her mother
were available and would have provided favorable testimony for Applicant had they been called to
testify.  The trial court shall make findings as to whether trial counsel interviewed these potential
witnesses prior to advising Applicant to plead guilty, and if so, whether he believed that they could
have provided favorable testimony for Applicant had Applicant pleaded not guilty and taken this
case to trial.  The trial court shall make findings as to whether the performance of Applicant's trial
attorney was deficient and, if so, whether counsel's deficient performance prejudiced Applicant.  The
trial court shall also make any other findings of fact and conclusions of law that it deems relevant
and appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 


Filed: April 6, 2011
Do not publish